DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 07/19/2019 which claims 1-23 have been presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019 has been considered by the examiner.

Drawings
The drawings were received on 07/08/2020.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 10 and 14 are objected to because of the following informalities:

Re claim 14, insert “of said safe” after “top” (see line 4).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recited horizontal planes and their locations, and the position of the first port and fourth port are unclear to the examiner. The examiner is unable to form a clear understanding of the recited limitation, as the wording of the claim is confusing.  The limitation “said top” is unclear to the examiner. Is it the top of the safe?  Clarification is requested by the examiner.   
Regarding claim 3, the recited first horizontal plane and its location is unclear to the examiner. The examiner is unable to form a clear understanding of the recited limitation, as the wording of the claim is confusing.  Clarification is requested by the examiner.   
Regarding claim 4, the recited first maximum height and second maximum height are not clearly defined in the claim, rendering the claim vague and indefinite.  Clarification is requested by the examiner.   
Regarding claim 5, the recited first horizontal plane and its location is unclear to the examiner. The examiner is unable to form a clear understanding of the recited limitation, as the wording of the claim is confusing.  Clarification is requested by the examiner.   

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-23 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-23 of copending Application No. 17/261,342 (reference provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

16.	Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/445,263 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claimed invention and the reference application claim similar subject matter and only differ by terminology. For instance, in claim 1 of the present claimed invention and the reference application, the Applicant’s claim:
A modular automated transaction machine (ATM) comprising:
a safe having a door and a first port spaced from said door (see claim 1, line 2 of reference application);
at least one currency cassette positioned in said safe (see claim 1, line 3 of reference application);
a dispenser positioned in said safe and operably engaged with said at least one currency cassette wherein said dispenser is configured to extract banknotes from said at least one currency cassette and direct the extracted banknotes to said first port and 
a currency conveyor positionable on a top of said safe and having a second port and a third port, said currency conveyor configured to receive banknotes through said second port and direct received banknotes to said third port, said currency conveyor positionable in a plurality of different orientations on said top of said safe and also in a plurality different offsets relative to said top of said safe (see claim 1, lines 9-12 of reference application – the claimed recycler serves as the currency conveyor); and
a plurality of linking transport assemblies each individually engageable with said currency conveyor, each one of said plurality of linking transport assemblies having a respective fourth port configured to engage said first port of said safe and a respective fifth port configured to engage said second port of said currency conveyor, each one of said plurality of linking transport assemblies defining a transport path along which banknotes are moved between said respective fourth port said respective fifth port, and each one of said plurality of linking transport assemblies individually positionable between said top of said safe and a bottom of said currency conveyor (see claim 1, lines 13-19 of reference application).
As to claims 2-23 of the present claimed invention, the reference application meets all the limitations as set forth in claims 2-23.
Thus, in respect to above discussions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the teachings of claims 1-23 of the reference application as a general teaching for a .   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 6, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graef et al. (US 7,240,829) (hereinafter referred to as Graef), cited by the applicant.
Regarding claim 1, Graef discloses a modular automated transaction machine (ATM) (10) comprising:
a safe (48) having a door (50) and a first port (sheet accepting opening 102) spaced from said door (50) (figs. 2 and 6; col. 10, lines 1-3; col. 12, lines 40-46);
at least one currency cassette (146) positioned in said safe (48) (fig. 2);
a dispenser positioned in said safe and operably engaged with said at least one currency cassette (146), wherein said dispenser is configured to extract banknotes from said at least one currency cassette and direct the extracted banknotes to said first port and also configured to receive banknotes through said first port and direct the banknotes received through said first port to said at least one currency cassette (col. 12, lines 40-48; col. 13, lines 14-38; col. 23, lines 20-40);
a currency conveyor  (80) positionable on a top of said safe (48) and having a second port (40) and a third port (chute 82) (fig. 2), said currency conveyor (80) configured to receive banknotes through said second port (40) and direct received banknotes to said third port (82) (fig. 2; col. 9, lines 24-36; col. 11, lines 27-38), said currency conveyor  (80) positionable in a plurality of different orientations on said top of said safe (48) and also in a plurality different offsets relative to said top of said safe (48) (figs. 12 and 13); and
a plurality of linking transport assemblies (90, 106, 108) each individually engageable with said currency conveyor (80), each one of said plurality of linking 

Regarding claim 6, Graef discloses the modular ATM of claim 1 further comprising, first and second telescopic tracks interconnecting said currency conveyor  (80) and said safe (48), wherein said currency conveyor  is moveable relative to said first port, horizontally slidable through said first and second telescopic tracks between an extended position and a retracted position, said respective fourth port of each one of said plurality of linking transport assemblies positioned directly above said first port when said respective linking transport assembly is individually engaged with said currency conveyor and when said currency conveyor is in said retracted position. (See figs. 2 and 12-14; col. 12, line 60 to col. 13, line 8)

Regarding claim 14, Graef discloses the modular ATM of claim 1, wherein said top of said safe (48) extends along a horizontal longitudinal axis between a forward end and an aft end and also extends along a horizontal lateral axis between a right side and a left side and wherein said first port (102) is substantially centered on said top of safe .

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eastman et al. (US 8,251,281); Graef et al. (US 2013/0161385); Kovacs et al. (US 8,857,707)
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/APRIL A TAYLOR/Examiner, Art Unit 2887           

/THIEN M LE/Primary Examiner, Art Unit 2887